11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Kinder Morgan SACROC, LP;                    * From the 132nd District Court
Kinder Morgan CO2 Co., LP;                     of Scurry County,
Kinder Morgan Production Co., LP;              Trial Court No. 26387
and Kinder Morgan Production Co., LLC,

Vs. No. 11-21-00205-CV                       * January 13, 2022

Scurry County; Snyder Independent            * Memorandum Opinion by Bailey, C.J.
School District; Scurry County Junior          (Panel consists of: Bailey, C.J.,
College District d/b/a Western Texas           Trotter, J., and Williams, J.)
College; and Scurry County Hospital
District d/b/a Cogdell Memorial Hospital,

     This court has inspected the record in this cause and concludes that there is
error in the order below. Therefore, in accordance with this court’s opinion, we
reverse the trial court’s order in which it denied the TCPA motion to dismiss filed
by Appellants Kinder Morgan SACROC, LP; Kinder Morgan CO2 Co., LP; Kinder
Morgan Production Co., LP; and Kinder Morgan Production Co., LLC, and we
remand this cause to the trial court for further proceedings. The costs incurred by
reason of this appeal are taxed against Scurry County; Snyder Independent School
District; Scurry County Junior College District d/b/a Western Texas College; and
Scurry County Hospital District d/b/a Cogdell Memorial Hospital.